DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 18, 2022 has been entered.

Status of Claims
Claims 1-15 are pending.  Claim 15 is newly added.  Claim 1 is amended.  
Claims 13-14 are withdrawn as being directed to non-elected species or inventions, there being no allowable generic or linking claim.  Claims 1-12 and 15 are examined on their merits.  


Information Disclosure Statement
The IDS filed May 18, 2022 has been considered.   

Previous Rejections
            Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  

Rejections Withdrawn
Claim Rejections - 35 USC § 103
Upon further consideration the rejection of claims 1-8 and 10-11 under 35 U.S.C. 103 as being unpatentable over Sunkel et al. WO 2015/161009 (4/16/2014) in view of Randler et al US 2004/0233262 (11/25/2004), Suzuki et al. US 2007/0183998 (8/9/2007) and Aota et al. US 2005/0002881 (1/6/2005) is withdrawn.             

Upon further consideration the rejection of claim 9 under 35 U.S.C. 103 as being unpatentable over Sunkel et al. WO 2015/161009 (4/16/2014) in view of Randler et al US 2004/0233262 (11/25/2004), Suzuki et al. US 2007/0183998 (8/9/2007) and Aota et al. US 2005/0002881 (1/6/2005) as applied to claims 1-8 and 10-11 and further in view of Handley et al. US 2016/0367460 (6/9/2015) is withdrawn.           

Upon further consideration the rejection of claim 12 under 35 U.S.C. 103 as being unpatentable over Sunkel et al. WO 2015/161009 (4/16/2014) in view of Randler et al US 2004/0233262 (11/25/2004), Suzuki et al. US 2007/0183998 (8/9/2007) and Aota et al. US 2005/0002881 (1/6/2005) as applied to claims 1-8 and 10-11 and further in view of Rabe et al. US 2015/0359712 (12/17/2015) is withdrawn.            

New Rejections

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sunkel et al. WO 2015/161009 (4/16/2014) in view of Randler et al US 2004/0233262 (11/25/2004), Matsushita US 2014/0017288 (1/16/2014), Suzuki et al. US 2007/0183998 (8/9/2007) and Aota et al. US 2005/0002881 (1/6/2005).           
Sunkel et al. discloses a cosmetic applicator with a substrate and a solid-transferable cosmetic composition that is arranged on the substrate as numerous dots.  (See [0001], claims 1-20, Abstract).  Examples 1, 2 and 3 disclose these applicators.  The applicators have a treated foam backing material and cosmetic composition printed on this material.  The foam backing material is treated with a silicone release layer to enable transfer of the cosmetic composition from the applicator to a target skin surface.     
The cosmetic composition is printed on the treated side of the backing material.  After printing the applicator is passed through a dryer to remove any excess water from the composition.  A cover layer is then applied to the dry applicator.  The pigment slurry used in the examples comprises 60% pigment (79.8% TiO2, 14.62% yellow Fe2O3, red Fe2O3 and 0.58% black Fe2O3 by weight, based on the total weight of pigment, 2% of an ammonium polyacrylate -film forming binder and 38% water). (See Examples). 
Sunkel teaches a yellow based pigment (yellow Fe2O3), a red based pigment (red Fe2O3), and a white -based pigment (TiO2 which is white in color).  A white based pigment, a yellow based pigment and a red-based pigment are called for instant claim 1.  Sunkel also teaches a black based pigment which is called for in instant claim 5.  
The cosmetic composition is taught to have a L* value of about 30-80 as measured by the L*a*b* color system as called for in instant claim 2. (See Abstract and claim 1).   
Sunkel does not teach a methacrylic-based resin as a binder, does not disclose spectral characteristics or viscosity or surface tension.  Sunkel teaches water but does not expressly teach purified water.  Sunkel also does not teach a blue based pigment and does not teach a ratio of the blue based pigment to the total colorants or why this ratio is important. These deficiencies are made up for with the teachings of Randler et al., Matsushita et al., Suzuki et al. and Aota. 
Randler et al. teaches water based colorants for ink-jet printing. (See Abstract). Randler expressly teaches that its colorants can be used for cosmetics. (See 0072]).  
Randler teaches a combination of colorants, including blue colorant as called for in instant claim 1. (See [0026]).  Randler teaches that the pigment size not exceed 500 nm because a small pigment particle size is necessary to ensure that the nozzles are not clogged in the printing process. (See [0007]).  Less than 500 nm overlaps with the 2 microns or less called for in instant claim 6 for the size of the colorant particles.   
Randler teaches that glycerol is a preferred organic base and pH regulator. (See [0056]).  Glycerol is a higher alcohol as called for in instant claim 1. 
Randler also teaches film-forming polymers to enhance the adhesion and abrasion resistance of the inks. (See [0056]).  These film-forming polymers can include an acrylic based polymer as called for in instant claim 4. (See [0056]).  Randler teaches that its film-forming polymers have an HLB of between 10 and 20 which overlaps with the HLB value of 8 to 19 called for in instant claim 3. (See [0053]).  
Randler teaches that the water used is preferably distilled or demineralized water which reads on the purified water of instant claim 1. (See [0057]).  Randler teaches the resins can be present in an amount of from about 0 to 20% which overlaps with the 0.1 to 10% called for in instant claim 7. (See claim 1 and [0074]).  Randler also teaches ink jet printing inks as called for in instant claim 11. (See [0064]).  
Randler teaches viscosity of less than 50 mPa-s or less. Although the viscosity is measured at 400 (1/s) in Randler, it is measured at 25 degrees Celsius. (See [0120-124]).  Randler teaches that pigmented inks for ink jet printing have to meet a whole series of requirements.  They have to have a viscosity and surface tension suitable for printing, among other things. (See [0005]).   Thus, given these strict requirements it is likely that the viscosity taught in Randler overlaps with that called for in instant claim 8.  
Randler teaches a surface tension of 30-60 mN/m which overlaps with the 50 nM/m or less called for in instant claim 10.  (See [0053]).
Matsushita teaches particles for cosmetics that comprise a resin. (See Abstract).  Matsushita teaches that the resin is preferably a methacrylic resin. (See [0013]).  Matsushita teaches that the monomers of the methacrylic resin are especially preferred and describe these monomers as having the advantages of having excellent transparency and being able to be dissolve organic ultraviolet absorbent.  Matsushita also teaches that the resin can be used as a raw material of a cosmetic material. (See [0053]-[0054]).  Thus Matsushita teaches the usefulness and advantages of the methacrylic resin that is a copolymer of acrylic monomers such as methyl acrylate monomers. (See [0055]).  Matsushita further specifies that among the acrylic monomers, only one kind of monomers may be solely polymerized and used or two or more kinds of monomers may be polymerized or used. (See [0054]).  This reads on the acrylic-based resin that includes a copolymer of two or more acrylic-based monomers called for in instant claim 1.  
Suzuki et al. (Suzuki) teaches a cosmetic composition that contains at least one pigment comprising a red organic coloring to mimic natural healthy skin. (See Abstract).  Suzuki teaches that its composition is intended to restore the spectral reflectance curve of natural healthy skin. (See [0018]).  Suzuki teaches that there is a need to have cosmetic compositions to improve the appearance of skin and to have a spectral reflectance curve that matches the spectral reflectance curve of natural skin. (See [0020]).  
Suzuki teaches in Figure 1(A) that the spectral reflectance curve of natural and beautiful skin has a peak in a wavelength region of 250-550 nm and a peak in the wavelength region of 500-620 nm.   This reads on a first inflection point in a region of 550 nm or more and 610 nm or less and a second inflection point in a wavelength region of less than 550 nm as called for in instant claim 1.  
Aota et al. (Aota) teaches a pigment dispersion for a cosmetic, which comprises black iron oxide, red iron oxide and Iron blue.  The pigment dispersion is advantageous in that it uses black iron oxide which can be used for general purpose over the world for a cosmetic, exhibits excellent dispersibility, and can be suitably used also as a pen type cosmetic. (See Abstract).  
Aota teaches at [0015]:
A blending ratio between these three components at a weight ratio is, black oxide of iron : red oxide of iron=3:0.5 ˜3:5, particularly preferably 3:1˜3:3, black oxide of iron: Prussian blue=3:0.3˜3:5, particularly preferably 3:0.5˜3:3, black oxide of iron : red oxide of iron : Prussian blue=3:1:0.5˜3:2:5, inter alia preferably3:2:1˜3:2:3 to obtain a hue closest to black and also excellent dispersion stability. If the amount of red oxide of iron is less than the above described range, the dispersion stability is lowered. On the other hand, when the amount of red oxide of iron exceeds the above described range, the hue deviates black. Also, if the amount of Prussian blue is less than the above described range, the hue deviates black. On the other hand, if it exceeds the above described range, the hue changes and it is difficult to obtain a good black color.

In Example 1, Aota teaches a blend of 7.5 parts of black oxide of iron, 5.0 parts of red oxide of iron and 4.0 parts of Prussian blue.  This results in a ratio of 0.25 which falls within the 0.25 or more called for in instant claim 1.  Significantly, as seen in [0015], Aota recognizes the criticality of the ratio of Prussian blue to the other colorants.  If the amount of Prussian blue is less than the range described at [0015], the hue deviates black and if the amount exceeds the range described at [0015], the hue changes and it is difficult to obtain a good black color.  Thus, Aota recognizes the criticality of the ratio of blue colorant to other colorants.  
It would be prima facie obvious for a person of ordinary skill in the art at the time of the invention making the Sunkel composition to have the water be purified water and to add glycerol as taught by Randler since Randler teaches that purified water is preferred for cosmetic inks and that glycerol can adjust the pH to an appropriate level.  
It would be prima facie obvious for a person of ordinary skill in the art at the time of the invention making the Sunkel composition to have the viscosity be 50 mPa-s or less and the surface tension of the composition to be 30-60 mN/m and the ink to be an ink jet composition as taught by Randler since Randler teaches that these are the strict requirements for ink jet colorant compositions. 
It would be prima facie obvious for a person of ordinary skill in the art at the time of the invention making the Sunkel composition to use a methacrylic resin made from acrylic monomers as taught by Matsushita in the amount of 0 to 20% as taught by Randler since Matsushita teaches that methacrylic resin has the advantage of being transparent and capable of dissolving an organic UV absorber (to provide a cosmetic with sunscreen capabilities should that be desired) and Matsushita also teaches that the resin is useful as a raw material in a cosmetic.  
It would be prima facie obvious for a person of ordinary skill in the art at the time of the invention making the Sunkel composition to have the spectral reflectance have a peak in a wavelength region of 250-550 nm and a peak in the wavelength region of 500-620 nm as taught by Suzuki in order to have the spectral reflectance curve of natural and beautiful skin since Suzuki teaches the need to have cosmetic compositions that can mimic the spectral reflectance curve of natural and beautiful skin.  
It would be prima facie obvious for a person of ordinary skill in the art at the time of the invention making the Sunkel composition to have the blue colorant be present in a ratio of 0.25 of blue colorant to the other colorants as taught by Aota in order to provide a desired hue and in light of Aota’s teaching that the amount of Prussian blue relative to the other colorants is critical to achieving the desired black hue for cosmetic colorants as taught by Aorta.
The language of “for printing on thin film of 10 nm or more and 1000 nm or less” in claim 1 is language of intended use.  A recitation of the intended use of the claimed invention, must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Note: MPEP 2111.02.  In this case, Sunkel teaches that its cosmetic composition can be arranged on a substrate.  While the substrate is of a different thickness than that claimed, the composition is capable of being printed on a thinner film.   

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sunkel et al. WO 2015/161009 (4/16/2014) in view of Randler et al US 2004/0233262 (11/25/2004), Matsushita US 2014/0017288 (1/16/2014), Suzuki et al. US 2007/0183998 (8/9/2007) and Aota et al. US 2005/0002881 (1/6/2005) as applied to claims 1-8 and 10-11 and further in view of Handley et al. US 2016/0367460 (6/9/2015).           
The teachings of Sunkel in view of Randler, Matsushita, Suzuki and Aota are described supra.  Sunkel in view of Randler, Matsushita, Suzuki and Aota do not teach the pH of a cosmetic ink. This deficiency is made up for with the teachings of Handley et al. 
Handley et al. (Handley) teaches a cosmetic ink for printing on human skin (a temporary tattoo) with a pH in the range of 7.4. (See Abstract and claim 4).  A pH of 7.4 falls within the range of from 6 to 10 called for in instant claim 9.   Handley teaches that maintaining a pH of 7.4 provides optimal results in its cosmetic ink composition for application of the temporary tattoo. (See [0038]).  
It would be prima facie obvious for a person of ordinary skill in the art at the time of the invention making the Sunkel in view of Randler, Matsushita, Suzuki and Aota composition to have the pH be 7.4 as taught by Handley since Handley teaches that this is the pH to have for optimal cosmetic ink performance.  


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sunkel et al. WO 2015/161009 (4/16/2014) in view of Randler et al US 2004/0233262 (11/25/2004), Matsushita US 2014/0017288 (1/16/2014), Suzuki et al. US 2007/0183998 (8/9/2007) and Aota et al. US 2005/0002881 (1/6/2005) as applied to claims 1-8 and 10-11 and further in view of Rabe et al. US 2015/0359712 (12/17/2015).            
The teachings of Sunkel in view of Randler, Matsushita, Suzuki and Aota are described supra.  Sunkel in view of Randler, Matsushita, Suzuki and Aota do not teach an ink cartridge.  This deficiency is made up for with the teachings of Rabe et al. 
Rabe et al. (Rabe) teaches an ink cartridge for the deposition of inks on keratinous surfaces. (See Abstract).  The ink cartridge contains a cosmetic ink. (See Abstract).  A cartridge containing a cosmetic ink is called for in instant claim 12. 
Rabe teaches that its cartridge meets a need for an apparatus that can quickly and precisely apply treatment compositions such as cosmetic inks directly to the deviations in skin. (See [0004]). 
It would be would be prima facie obvious for one of ordinary skill in the art making the Sunkel in view of Randler, Matsushita, Suzuki and Aota composition to put the cosmetic ink in a cartridge as taught by Rabe in order to have an apparatus that can quickly and precisely apply treatment compositions such as cosmetic inks directly to the target area of skin.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sunkel et al. WO 2015/161009 (4/16/2014) in view of Randler et al US 2004/0233262 (11/25/2004), Matsushita US 2014/0017288 (1/16/2014), Suzuki et al. US 2007/0183998 (8/9/2007) and Aota et al. US 2005/0002881 (1/6/2005) as applied to claims 1-8 and 10-11 and further in view of Dop US 2011/0236332 (9/29/2011).           
The teachings of Sunkel in view of Randler, Matsushita, Suzuki and Aota are described supra.  Matsushita expressly states that the methacrylic resin can be a raw material in a cosmetic, (see [0053-0054]) such as a skin care cosmetic product. (See [0203]).  Sunkel in view of Randler, Matsushita, Suzuki and Aota do not teach a thin film that is composed of biocompatible materials.  This deficiency is made up for with the teachings of Dop.  
Dop teaches a cosmetic method for applying a cosmetic composition to skin and lips to make them up. (See Abstract).  Dop teaches that its composition achieves cosmetic properties immediately and over time, specifically allowing the cosmetic to have staying power over time of the initial color, matteness and/or uniformity of the makeup. (See [0007]).  
Dop teaches that its cosmetic composition comprises a resin and a dyestuff. (See Abstract).  The dyestuff can comprise an acrylic resin. (See [0125]).  The composition can comprise a film forming polymer which can form films that are advantageously biocompatible, non-tacky, and peelable.(See [0728]).  This reads on the thin film being composed of biocompatible materials suitable to be directly or indirectly affixed to or adhered to skin as called for in instant claim 15. 
It would be prima facie obvious for a person of ordinary skill in the art at the time of the invention making the Sunkel in view of Randler, Matsushita, Suzuki and Aota composition to have thin film be formed from a film forming polymer that can form films that are biocompatible in order to have films that are non-tacky, biocompatible and peelable as taught by Dop. 



Response to Arguments
Applicants’ comments on May 18, 2022 have been fully considered and are found to be mostly unpersuasive.    
Applicants note the amendments to claim 1 and where in the specification the amendments find support.   
Applicants argue that the claimed invention is not taught or suggested by the cited art and the composition of the claims is demonstrated as critical to achieving a property of the claims.  
Applicants note that the Examiner points to Randler as teaching in [0074] that typical toner binders are addition polymerization, polyaddition and polycondensation resins, e.g., acrylate resins, polysulfones and polyurethanes and asserts that this teaching suggests the claimed acrylic based resin including at least one polymer selected from the group consisting of a copolymer of two or more acrylic-based monomer species.  Applicant concede that Randler teaches in [0074] typical toner binders in ink but Applicants assert that this is merely for use in printing on paper. Applicants assert that the binders in [0074] are generally irritating to the skin and are not intended for fixing to thin films.
Applicant contrasts this with the binder in the instant invention that is chosen to consider irritation to skin and adhesion to the thin film.  Applicants assert that in light of this Randler fails to teach or suggest a binder material that is a copolymer of two or more acrylic-based monomer species.
Applicants note the addition of claim 15 which recites thin films that are composed of biocompatible materials and is thereby suitable to be directly or indirectly affixed or adhered to skin.  


Applicants’ arguments have been carefully reviewed and are found to be mostly  persuasive.  With respect to Applicants’ argument that while Randler teaches in [0074] typical toner binders in ink but this is merely for use in printing on paper and the binders in [0074] are generally irritating to the skin and are not intended for fixing to thin films, this argument is now moot in light of the new rejections applied above.
In the new rejection above Matsushita teaches particles for cosmetics that comprise a resin, preferably a methacrylic resin that can be made up of polymerized acrylic monomers. (See [0053-55]).  Matsushita also teaches that the resin can be used as a raw material of a cosmetic material. (See [0053]-[0054]).   
It would be prima facie obvious for a person of ordinary skill in the art at the time of the invention making the Sunkel composition to use a methacrylic resin made from acrylic monomers as taught by Matsushita since Matsushita teaches that methacrylic resin has the advantage of being transparent and capable of dissolving an organic UV absorber (to provide a cosmetic with sunscreen capabilities should that be desired) and Matsushita also teaches that the resin is useful as a raw material in a cosmetic.  
It should be noted that the phrase in claim 1, “for printing on thin film of 10 nm or more and 1000 nm or less” is considered to be an intended use of the cosmetic ink that does not limit its structure relative to the composition of the prior art and thus does not establish patentability.  A recitation of the intended use of the claimed invention, must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Note: MPEP 2111.02.  Matsushita teaches an resin containing acrylic polymer made from acrylic monomers that have been polymerized and that this resin is suitable for a cosmetic that can be applied to skin.  Matsushita expressly states that the methacrylic resin can be a raw material in a cosmetic, (see [0053-0054]) such as a skin care cosmetic product. (See [0203]). 
New claim 15 is rejected over the combination of Sunkel et al. in view of Randler et al, Matsushita, Suzuki et al. and Aota et al. US as applied to claims 1-8 and 10-11 and further in view of Dop.  Dop teaches a cosmetic composition comprising a resin and a dyestuff. The dyestuff can comprise an acrylic resin, and the composition can comprise a film forming polymer which can form films that are advantageously biocompatible, non-tacky, and peelable.(See [0728]).   Dop teaches that acrylic resins can be used in printing on thin films that are biocompatible and not all acrylic resins are irritating to skin.  In short, acrylic resins are suitable and desirable in cosmetic inks for printing on thin films that are biocompatible and they are also not irritating to skin.  



Conclusion
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARAH  CHICKOS/
Examiner, Art Unit 1619




/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616